Citation Nr: 0931662	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder, characterized as schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In connection with this appeal, per his request, the Veteran 
was scheduled to appear at a Video Conference hearing in 
April 2009.  However, by communication received in March 
2009, the Veteran's attorney withdrew the request for such 
hearing.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).  It 
is noted that the Veteran testified at a personal hearing 
before a hearing officer at the RO in June 2004 with respect 
to his PTSD claim.  A transcript of that hearing is 
associated with the claims file.

When this case was previously before the Board, in August 
2005, there were two claims on appeal - whether new and 
material evidence had been received to reopen a previously 
denied, unappealed, claim for service connection for a 
psychiatric disorder, characterized as schizophrenia and 
entitlement to service connection for PTSD.  The Board 
granted the petition to reopen the schizophrenia claim and 
remanded both issues for additional development.  Thereafter, 
the Veteran also perfected the appeal of the denial of his 
petition to reopen his claim of entitlement to service 
connection for a back disorder.  

Although the RO reopened the claim for service connection for 
a back disorder, as will the Board, based on new and material 
evidence, the Board must make this threshold preliminary 
determination before proceeding further because it affects 
the Board's legal jurisdiction to consider the underlying 
merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

After reopening the claim for service connection for a back 
disorder, the Board is remanding this issue as well as the 
claims for service connection for PTSD and schizophrenia to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development before readjudicating these 
issues on the underlying merits.


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the 
Veteran's claim for service connection for a back disorder in 
June 2006.  The Veteran was notified of this decision that 
same month but did not file an appeal.

2.  Competent medical evidence establishing a current back 
disorder and establishing a possible relationship between 
this current disorder the Veteran's active military service 
has been received since the June 2006 RO decision.


CONCLUSIONS OF LAW

1.  The June 2006 decision of the RO finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the June 2006 RO decision is new 
and material and the Veteran's claims for service connection 
for a back disorder is reopened.  38 C.F.R. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In addition, prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this is not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection for a back 
disorder to comply with the duty to assist him in developing 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

New and Material Evidence

Most recently, the RO denied the reopening of the Veteran's 
claim for service connection for a back disorder in June 
2006.  The Veteran was notified of this decision that same 
month but did not file an appeal.  This decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the June 2006 rating 
decision includes a June 2009 letter from the Veteran's 
attorney which reflects the contention that the Veteran has 
continuously suffered from symptoms associated with a back 
problem which first manifested during his active military 
service.  This letter, when considered in conjunction with VA 
and private treatment records, confirms the presence of a 
current back disorder and indicates linkage between the 
current back disorder and the Veteran's military service.  
This letter is "new" as it includes the allegation of 
continuity of symptomatolgy with respect to a back disorder 
initially manifested in service which did not exist at the 
time of the prior determination.  This letter is also 
"material" in that it tends to substantiate that the 
Veteran has a back disorder which may be related to service.  
See Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).

Assuming the credibility of the statements made by and on 
behalf of the Veteran and the submitted evidence, pursuant to 
Justus, new and material evidence has been received and the 
claim of service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened, to 
this extent only the claim is allowed.


REMAND

The Veteran's claims for service connection for a back 
disorder, PTSD, and schizophrenia require remand for 
additional development.  

The evidence of record reveals a long history of psychiatric 
treatment dating back to September 1977, three years and ten 
months after his discharge from active duty service.  Service 
treatment records also reflect complaints of and treatment 
for back pain.  The Veteran has reported that his psychiatric 
symptoms and back impairment started during service.  In this 
regard, it is noted that the Veteran has reported that his 
substance abuse also started in during his period of military 
service.  In addition, a letter from the Veteran's brother, 
dated in December 2007, recalls that, after the Veteran's 
period of military service, the Veteran was hearing voices 
and did not care about his personal hygiene.    

In addition, VA treatment records subsequent to service 
reveal continuing evaluation and treatment for psychiatric 
disorders dating to the present.  A September 1977 VA mental 
health treatment report notes that the Veteran was brought 
for treatment by his brother because the Veteran's "mind 
comes and goes."  Post service treatment records also 
reflect that the Veteran was involved in a motor vehicle 
accident in January 1983 and complained of left arm, left 
leg, neck and back pain.  Moreover, VA treatment records 
include a November 2004 opinion from the Veteran's physician 
which concludes that the Veteran's chronic neck, back and hip 
pain is the result of injury sustain in service when the 
Veteran was hit by the door of an armored personnel carrier.  
This report further notes that the Veteran felt he could have 
been killed during this incident and subsequently developed 
nightmares about this incident which continue to occur.  
Accordingly, VA examinations to obtain medical nexus opinions 
is warranted based upon the apparent continuity of 
psychiatric symptoms and back impairment.

Although the November 2004 VA medical opinion attributes the 
Veteran's psychiatric impairment and back disorder to his 
period of military service, it is noted that this opinion is 
not based on a review of the Veteran's claims file, to 
include his medical history.  An examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Thus, this opinion is not 
adequate for rating purposes.  

It is also noted that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran 
has not been afforded a VA examination in connection with his 
psychiatric and back disorder claims.  However, because 
recollections of the Veteran and his brother reflect that the 
initial clinical onset of the Veteran's back and psychiatric 
disorders was during his period of military service and the 
Veteran and his brother, as lay persons, are competent to 
report a continuity of symptoms since service, a remand for 
examinations and opinion is necessary to adjudicate these 
claims.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the PTSD claim, it is noted that the June 
2009 letter from the Veteran's attorney asserts that a remand 
is required for the purpose of conducting a follow-up request 
for the Veteran's unit records for the period of May 1973 and 
June 1973.  It is also noted that, in response to an August 
2008 request for stressor verification from the RO, the CURR 
(United States Armed Services Center for Unit Records 
Research) responded that, if the Veteran sustained an injury 
in connection with the accidents listed as stressors, this 
information should be maintained in his Official Military 
Personnel File (OMPF).  Although there are some service 
personnel records available for review, these records consist 
of the Veteran's Record of Assignments and Enlisted 
Qualification Record and appear to be incomplete.  Thus, an 
attempt to obtain the Veteran's complete personnel records 
should be accomplished.  

In addition, a DD From 214, Certificate of Release or 
Discharge from Active Duty, reflects that the Veteran's 
discharge was upgraded on October 6, 1981 following his 
February 5, 1981 application.  Accordingly, an attempt should 
be made to obtain copies of all pertinent records from the 
Discharge Review Board pertaining to the Veteran's 
application.

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Finally, in June 2009, VA received additional medical 
evidence and argument from the Veteran's attorney.  A waiver 
of RO consideration of the evidence has not been provided.  
Accordingly, remand is required for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of DD-214s, 
determinations of the character of 
discharge, and supporting adjudicative 
decisions, if available, pertaining to 
the appellant from the Discharge Review 
Board.  Associate any records received 
with the claims file.  All attempts to 
secure these records should be clearly 
documented in the record.

2.  Obtain a complete copy of the 
Veteran's service personnel records and 
associate them with the claims file.  
All attempts to secure the Veteran's 
service personnel records should be 
clearly documented in the record.

3.  After accomplishing the above 
development, the RO should make a 
determination as to whether there is 
credible supporting evidence that 
claimed non-combat stressors occurred.

4.  With his assistance, obtain all 
records of VA and/or private treatment 
for psychiatric and back complaints 
identified by the Veteran which have 
not already been obtained.  If he has 
or can obtain these records himself, 
then he is encouraged to do so.  
However, VA will assist him in 
obtaining this additional evidence if 
he provides the necessary information 
(e.g., when and where treated, etc.).

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
examiner should note all psychiatric 
disabilities found to be present and 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present (to 
include PTSD and/or schizophrenia) is 
related to or had its onset during 
service or developed within one year of 
his discharge from service in November 
1973.  In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology as well as the Veteran's 
history of substance abuse.  If the 
examiner diagnosis the Veteran as 
having PTSD, the examiner should 
indicate the actually verified 
stressor(s), if any, underlying that 
diagnosis.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted. The factors 
upon which any medical opinion is based 
must be set forth for the record.

6.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his low back disorder.  Based upon 
examination of the Veteran and review 
of his pertinent medical history, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that any current low 
back disorder is a result of his period 
of active duty service, including any 
incidents/injuries therein.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted. The factors 
upon which any medical opinion is based 
must be set forth for the record.

7.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


